department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp postf-151475-01 uilc internal_revenue_service national_office field_service_advice memorandum for pamela w fuller senior technician reviewer administrative provisions judicial practice cc pa apjp from subject postf-151475-01 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend company year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej postf-151475-01 dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew issues we have restated the issues as follows what portion of company’s request for accelerated refunds is reviewed by the joint_committee on taxation under sec_6405 of the internal_revenue_code if company is entitled to an accelerated refund that is reviewed by the joint_committee on taxation does company’s proffered security consisting of company’s unregistered common_stock constitute collateral that adequately protects the interest of the united_states if company is entitled to credits under sec_34 does company’s request for accelerated refunds attributable to these credits satisfy the requirements of revrul_54_378 conclusions pursuant to sec_6405 certain credits and refunds in excess of dollar_figure are reviewed by the joint_committee on taxation the committee will review sec_34 credits to the extent that they do not exceed the amount of income_tax paid reduced by any other credits claimed by the taxpayer in the tax_year in which the credit arose if the aggregate amount of sec_6405 claims exceed dollar_figure as explained below company’s sec_34 claims and non- sec_34 claims do not exceed the total income 1unless noted otherwise all references are to the internal_revenue_code postf-151475-01 tax paid_by company in each of the years in which the refund claims arose because the aggregate amount of the sec_34 and non- sec_34 claims do not exceed the amount of income_tax paid the sec_34 claims constitute claims reviewed by the joint_committee on taxation as a result the entire claim constitutes a refund claim which is reviewed by the joint_committee as the aggregate amount of those claims dollar_figurec exceeds dollar_figure company’s proffered security outlined in its trust agreement does not constitute adequate collateral for issuing accelerated refunds and does not adequately protect the interest of the united_states this collateral comprised of company’s unregistered common_stock is inadequate for the following reasons the value of company’s common_stock may decrease in the event that company incurs future tax_liabilities the applicable trust agreement does not automatically provide for payment of company’s tax_liability to the service the trustee has the right to sell company’s stock only after company provides certification of a final settlement or determination of company’s federal tax_liability company is under no obligation to add additional property to the trust if the value of the stock declines the stock will not be registered with the securities_and_exchange_commission or on company’s records of stock ownership the stock can not be sold until it is registered as required by the securities_and_exchange_commission company’s bylaws state that company is not required to recognize any equitable or other claim to or interest in any stock unless a transfer of stock is made on company’s books or the holder of stock files a power_of_attorney to transfer stock with and surrender stock certificates to company’s authorized transfer agent as a result company’s collateral inadequately protects the service’s ability to recover erroneously paid accelerated refunds thereby placing the risk of nonpayment on the service all of the refund claims are subject_to review by the joint_committee on taxation therefore revrul_54_378 does not apply facts company has not filed any formal refund claims or forms 1120x for tax years ended june year through june year however in october of year company provided the service with a document that reflected tentative reductions in income_tax and requested accelerated refunds company claims fuel tax_credits under sec_34 for tax years ending june year through june year in the amount of dollar_figurea company also claims non- sec_34 income_tax credits in the amount of dollar_figureb company’s income_tax payments and claims consist of the following amounts the term claims is used because a taxpayer plans on using a bonding procedure that will allow it to obtain refunds prior to the conclusion of an audit postf-151475-01 year total income_tax paid non sec_34 claims sec_34 claims total claims dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei totals dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureb dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figurea dollar_figurej dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurec company has requested an accelerated refund in the amount of dollar_figurec which includes the sec_34 claims the service has not determined company’s entitlement to any items that underlie the request for the accelerated refund the service has not examined company’s forms for tax_year sec_1 through the applicable limitation periods for filing refund claims remain open because company and the service executed consents to extend the time to assess tax form sec_872 company’s proposed collateral for the accelerated refund consists of treasury shares of company’s common_stock without voting and dividend rights this stock is to be placed in an irrevocable_trust subject_to state law an independent commercial bank is to act as trustee the stock will not be registered with the securities_and_exchange_commission or on company’s records of stock ownership under company’s bylaws company is not required to recognize any equitable or other claim to or interest in any stock of any person unless a transfer of stock is made on company’s books or the holder of stock files a power_of_attorney to transfer stock with and surrender stock certificates to company’s authorized transfer agent the value of the initial shares of stock placed in the trust are to cover both the amounts of tax refunded and the amount of any potential underpayment interest agreed to by company and the service by reference to the 52-week low price of the registered trading company common_stock reported in the wall street journal at approximately the time of the transfer to the trust among other requirements the stock cannot be sold until it is registered as required by the securities_and_exchange_commission and the trustee has the right to sell the stock only after company provides certification of a final settlement or determination of company’s federal tax_liability if the value of the assets placed in the trust subsequently does not equal the greater of the initial value of the stock placed in trust or the income_tax_liability company may add additional monies or property including additional shares of company’s common_stock to the trust res company has not provided the service with its financial statements for the third quarter of year therefore company’s current_assets and liabilities are unknown in addition company’s debt ratings have declined as of october year company has no postf-151475-01 unpaid assessed federal tax or other liabilities that may offset or reduce overpayments under sec_6402 law and analysis issue what portion of company’s request for accelerated refunds is reviewed by the joint_committee on taxation under sec_6405 sec_6402 provides that the secretary within the applicable_period of limitations may credit the amount of any overpayment against any internal revenue tax_liability on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_301_6402-1 of the regulations on procedure and administration provides in part that the commissioner may credit any overpayment_of_tax including interest thereon against any outstanding liability for any_tax owed by the person making the overpayment sec_6401 provides that overpayments include any amounts paid in respect to an internal revenue tax that is assessed or collected after the applicable_period of limitations any amount of allowable credits under sec_31 through that exceed the tax imposed by subtitle a and amounts erroneously overpaid as a tax an overpayment includes the amount of the taxpayer’s liability for a tax period or any amount that was assessed or collected after the expiration of the applicable_period of limitations sec_6401 332_us_524 the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined 284_us_281 refund claims submitted pursuant to sec_301_6402-2 and sec_3 do not in themselves provide a basis for making a refund of tax until the service determines that an overpayment exists and that the taxpayer is entitled to the refund in general the service does not make refunds of tax unless it has first determined that there is an overpayment_of_tax to be refunded two exceptions to this rule are sec_301_6402-4 and sec_6411 under sec_301_6402-4 if an overpayment is claimed on the taxpayer’s return to recover payments made before the return was filed the service may credit or refund payments in excess of the amount shown on the return without awaiting examination of the completed return and without awaiting filing of a claim_for_refund under sec_6411 and the regulations thereunder a taxpayer may apply for a tentative_carryback_adjustment of tax for a prior taxable_year affected by certain carrybacks from another taxable_year if the application is filed within twelve months after the source year in which the loss or credit to be carried back arose subsections c d and e respectively address offset of past due support against overpayments collection of debts owed to federal agencies and collection of past due and legally enforceable state_income_tax obligations postf-151475-01 under sec_6411 the service makes a limited review of the application only for material omissions and computational errors before either disallowing the application or making a tentative refund see sec_1_6411-3 if the service determines that there is an overpayment in excess of dollar_figure the service may not refund_or_credit the overpayment unless it also satisfies the additional requirements under sec_6405 sec_6405 provides that no refund_or_credit of any income war profits excess profits estate or gift_tax or any_tax imposed with respect to public_charities private_foundations operators’ trust funds pension plans or real_estate_investment_trusts under chapter or in excess of dollar_figure shall be made until after the expiration of days from the date upon which a report is submitted to the joint_committee on taxation there are four types of reports that can be submitted to the joint_committee in this case the service would need to submit a modified expedite refund report the modified expedite refund report is the mechanism for seeking approval for an expedited refund without waiting until all issues affecting the tax period have been resolved the following conditions must be met before a modified expedite refund report can be prepared and sent to the joint_committee there must be a claimed sec_6405 refund in excess of dollar_figure in an unexamined or unsurveyed source or carryback_year irm the examination or survey action will not be completed within six months from the date the taxpayer requested the refund be made irm the taxpayer must provide the service with an irrevocable bank letter_of_credit or a surety bond prior to payment of the unexamined claim the report must set forth the information required by irm and a supplemental report must be submitted at the end of the examination or survey of the source years irm for purposes of sec_6405 and joint_committee review the determination of whether sec_34 claims will be reviewed by the joint_committee depends on the amount of income_tax paid_by the taxpayer in the tax_year in which the sec_34 claims arose and the total amount of claims to which the taxpayer is entitled under sec_34 and otherwise the joint_committee will take sec_34 claims into account in determining whether the dollar_figure threshold is met to the extent that the claims under sec_34 do not exceed the income_tax paid reduced by claims not attributable postf-151475-01 to sec_34 claims if the aggregate of the amount of sec_34 claims and other claims exceed dollar_figure a report must be submitted to the joint_committee the amount of sec_34 claims that are reviewed are determined as follows ascertain the amount of income_tax paid in the tax_year in which the sec_34 claim arose reduce the amount of income_tax paid in the tax_year in which the sec_34 claim arose by the amount of claims that are applied to that year’s income_tax module before any sec_34 claims are applied reduce further the amount of income_tax paid but not below zero in the year in which the sec_34 claims arose by the amount of sec_34 claims if the total of the amounts determined under step sec_2 and exceed dollar_figure a report must be submitted to the joint_committee for example assume taxpayer has claims for non- sec_34 income_tax credits of dollar_figure sec_34 claims of dollar_figure and paid income_tax in the amount of dollar_figure further assume that the dollar_figure of non- sec_34 claims are to be applied to taxpayer’s income_tax module before the sec_34 claims are to be applied the dollar_figure of non- sec_34 claims reduce the income_tax module from dollar_figure to dollar_figure three million dollars out of the dollar_figure of the sec_34 claims reduce the income_tax module to zero dollar_figure of the sec_34 claims and the dollar_figure of the non- sec_34 claims are reviewed by joint_committee the remaining dollar_figure of sec_34 claims are not reviewed by joint_committee assuming the amount of company’s refund claims is accurate the entire amount dollar_figurec will be reviewed by the joint_committee on taxation in year company paid income_tax totaling dollar_figuree claimed non- sec_34 refunds totaling dollar_figurej and claimed refunds under sec_34 totaling dollar_figureo the aggregate of dollar_figurej and dollar_figureo equal dollar_figurej dollar_figurej is an amount that is less than dollar_figuree therefore the entire amount of dollar_figurej is reviewed by joint_committee in year company paid income_tax totaling dollar_figuref claimed non- sec_34 refunds totaling dollar_figurek and claimed refunds under sec_34 totaling dollar_figurep the aggregate of dollar_figurek and dollar_figurep equal dollar_figuret dollar_figuret is an amount less than dollar_figuref therefore the entire amount of dollar_figuret is reviewed by joint_committee in year company paid income_tax totaling dollar_figureg claimed non- sec_34 refunds totaling dollar_figurel and claimed refunds under sec_34 totaling dollar_figureq the aggregate of dollar_figurel and dollar_figureq equal dollar_figureu dollar_figureu is an amount less than dollar_figureg therefore the entire amount of dollar_figureu is reviewed by joint_committee in year company paid income_tax totaling dollar_figureh claimed non- sec_34 refunds totaling dollar_figurem and claimed refunds under sec_34 totaling dollar_figurer the aggregate of dollar_figurem and dollar_figurer equal dollar_figurev dollar_figurev is an amount less than dollar_figureh therefore the entire amount of dollar_figurev is reviewed by joint_committee in year company paid income_tax totaling dollar_figurei claimed non- sec_34 refunds totaling dollar_figuren and claimed refunds under sec_34 totaling dollar_figures the aggregate of dollar_figuren and dollar_figures postf-151475-01 equal dollar_figurew dollar_figurew is an amount less than dollar_figurei therefore the entire amount of dollar_figurew is reviewed by joint_committee the aggregate of dollar_figurej dollar_figuret dollar_figureu dollar_figurev and dollar_figurew equal dollar_figurec dollar_figurec is an amount that is greater than dollar_figure therefore the entire amount of claimed refunds dollar_figurec will be reviewed by the joint_committee on taxation under sec_6405 issue if company is entitled to an accelerated refund that is reviewed by the joint_committee on taxation does company’s proffered security consisting of company’s unregistered common_stock constitute collateral that adequately protects the interest of the united_states sec_7101 provides in part that whenever a person is required to furnish a bond or security such bond or security shall be in such form and with such surety or sureties as may be prescribed by regulations issued by the secretary the service has broad discretion to accept a security under sec_7101 and may even accept security that may decline in value such as common_stock aside from drawing a distinction between bonds and securities sec_7101 does not define the term security except for one reference the accompanying regulations deal with bonds not securities the one exception is in sec_301_7101-1 which states no surety or security shall be accepted if it does not adequately protect the interest of the united_states while the regulation does not explicitly state that the service has broad discretion in determining the adequacy of a particular security and may accept a security that could decline in value the inference from this regulation points to broad discretion in discussing bonds the regulation explicitly provides that the service has discretion to accept a bond that is secured_by a variety of methods in which the collateral may decrease in value the service may accept a bond that is secured_by a mortgage on the taxpayer’s real or personal_property sec_301_7101-1 similarly the service may accept a bond secured_by corporate bonds or stock sec_301_7101-1 finally the service may accept a bond secured_by any other acceptable collateral and there is no suggestion that acceptable collateral could not decline in value sec_301_7101-1 given that the service may accept bonds secured_by assets that may decline in value there is no reason to impose a different standard for securities accordingly the service has broad discretion to accept securities that may decline in value including in part the statute states w henever pursuant to the provisions of this title a person is required to furnish a bond or security the use of the disjunctive or in the phrase bond or security indicates that a bond is not a security otherwise the terms would be redundant postf-151475-01 common_stock in other words the concept of security is not limited to instruments through which payment is absolutely guaranteed eg federal bonds the determination as to whether to accept a security in any given case rests with the service’s prudent judgment company’s proffered security outlined in its trust agreement does not constitute adequate collateral for issuing accelerated refunds and does not adequately protect the interest of the united_states this collateral comprised of company’s unregistered common_stock is inadequate for the following reasons the value of company’s common_stock may decrease in the event that company incurs future tax_liabilities the trust agreement does not automatically provide for payment of company’s tax_liability to the service the trustee has the right to sell company’s stock only after company provides certification of a final settlement or determination of company’s federal tax_liability company is under no obligation to add additional property to the trust if the value of the stock declines the stock will not be registered with the securities_and_exchange_commission or on company’s records of stock ownership the stock can not be sold until it is registered as required by the securities_and_exchange_commission company’s bylaws state that company is not required to recognize any equitable or other claim to or interest in any stock unless a transfer of stock is made on company’s books or the holder of stock files a power_of_attorney to transfer stock with and surrender stock certificates to company’s authorized transfer agent as a result company’s collateral inadequately protects the service’s ability to recover erroneously paid accelerated refunds thereby placing the risk of nonpayment on the service although the service should not accept company’s proposal there may be other situations in which the service may conclude that a taxpayer’s stock may qualify as a security however it may be very difficult for a corporate taxpayer in financial distress wishing to utilize its stock as collateral to meet the standard that any security arrangement adequately protect the interest of the united_states issue if company is entitled to credits under sec_34 does company’s request for accelerated refunds attributable to these credits satisfy the requirements of revrul_54_378 revrul_54_378 1954_2_cb_246 allows for the acceleration of partial allowances of refunds and credits in cases where the refunds and credits are not reviewed by the joint_committee on taxation all of company’s refund claims are reviewed by the joint_committee on taxation therefore revrul_54_378 does not apply case development hazards and other considerations postf-151475-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
